Citation Nr: 0734594	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a prostrate 
disorder.

3. Entitlement to service connection for impotence, claimed 
as secondary to a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, denied a claim of 
service connection for PTSD, a prostate disorder; and 
impotence.

The issues of service connection for a prostate disorder and 
impotence, claimed as secondary to the prostate disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  PTSD did not have its onset during active military duty.

2.  The record does not reflect a diagnosis of PTSD based 
upon verified in-service stressors. 


CONCLUSION OF LAW

PTSD was not caused by active duty military service.  38 
U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been 
substantially fulfilled by information provided to the 
veteran in a letter from the RO dated in June 2004.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R.  §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App.  112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

All relevant evidence necessary for the equitable disposition 
of the issue on appeal has been obtained.  In particular, the 
June 2004 correspondence included a post-traumatic stress 
disorder (PTSD) questionnaire, which the veteran completed 
and returned to the RO. 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Although the veteran did not 
receive this notice, the Board finds that there is no 
prejudicial error to the veteran as the denial of this claim 
renders any disability rating or effective date issue moot. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury, incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2007); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Participation in combat, is a determination that 
is to be made on a case-by-case basis, and requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999). 

If a veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The RO sent a PTSD questionnaire to the veteran in June 2004, 
requesting information about his stressor incidents.  In a 
response statement dated in July 2004, the veteran identified 
two stressor incidents which he believed caused him to 
develop PTSD.  Specifically, the veteran stated that while on 
TDY, he was either stationed at, or visited Guam, 
Philippines, Hawaii, and Vietnam, wherein his duties included 
guarding aircraft which were carrying body bags.  He stated 
that he had "bad dreams" about this, especially since the 
events of September 11th.  Secondly, the veteran alleged 
while performing guard duty at Carswell, Air Force Base 
(AFB), he met the former President John F. Kennedy, who was 
shot just a short time later.  The veteran reported that he 
was very emotional and was involved in several altercations 
with "anti-Kennedy" civilian and military personnel, events 
which he alleges also caused occasional nightmares.

The veteran's military occupational specialty was airport 
personnel specialist.  Service personnel records are negative 
for any awards or decorations indicative of combat.  The 
record does reflect that he had temporary duty (TDY) of 192 
days beginning in April 1965; however, the place or nature of 
his assignment was not disclosed.  From September 1967 to 
March 1968, the veteran had TDY in Okinawa.  The nature of 
the assignment was not disclosed.  

Service medical records show that the veteran reported 
"nervous trouble" on his December 1968 Report of Medical 
History, completed in conjunction with a physical examination 
for discharge.  The examining physician noted that the 
veteran's nervous trouble was situational, and was without 
complications or sequelae.  The veteran was referred for a 
psychological evaluation.  The report from the evaluation 
noted that the veteran's service medical records revealed no 
previous psychiatric consultations or illnesses.  In 
discussing his problems, the veteran only described an 
inability to spend money wisely, causing him to incur 
significant debt.  Upon mental examination, there was no 
clinical indication of a thinking disorder.  The veteran also 
expressed regret over having to leave the Air Force, stating 
that he wished he could make it a career.  The evaluating 
clinician found no evidence of an emotional disorder which 
would require psychiatric treatment at that time.  The 
diagnostic impression was passive-aggressive personality, 
aggressive type.  The veteran was thereafter discharged from 
active duty.

The veteran's post-service VA medical records were obtained 
and associated with his claims file.  The records date from 
April 1998 to May 2005; and reflect ongoing treatment for 
multiple disabilities, including diabetes, hypertension, 
arthritis, erectile dysfunction, and depression.  

An April 1969 VA medical examination report noted that the 
veteran's neuropsychiatric status was normal.  VA medical 
examination reports of December 1970 and August 1974 made no 
reference to psychiatric abnormalities.  

An outpatient treatment record dated in July 2004 reflects 
that the veteran presented to the psychology emergency room 
and requested a PTSD evaluation.  He reported frequent dreams 
about his experience in Vietnam, dreams in which he saw dead 
bodies.  The veteran stated further that he had thoughts 
about this during the day and found himself more irritable 
and isolative.  He denied any difficulty sleeping or other 
psychotic symptoms.  The veteran was subsequently scheduled 
for a PTSD evaluation in September 2004.

During the September 2004 PTSD clinical evaluation, the 
veteran reported that he served two TDY periods in Okinawa 
and Vietnam, which including guarding body bags of dead 
soldiers.  He indicated that he had survivor guilt over this, 
especially since he had friends and family wounded there, 
including his cousin who was severely wounded.  The veteran 
also reported that while serving as an Air Policeman in 
Texas, he met John F. Kennedy while on guard duty and was 
shocked to learn of his assassination in Dallas, Texas less 
than an hour later.  The veteran related that following 
discharge he held and left several jobs.  He indicated that 
he had never married and had no children, partner, or 
friends.  The veteran did report maintaining social contact 
with several of his siblings, however.  In addition, the 
veteran described himself as isolated, with no vocational 
pursuits.  He also related suicidal thoughts, crying spells, 
startle response to loud noises, and sleep disturbances, 
including nightmares with vivid colors and a component of 
olfactory sensations.  The psychologist's note indicates that 
the veteran's case was thereafter presented to the PTSD team 
for discussion and treatment planning.

In a subsequent VA clinical note dated in September 2004, it 
was indicated that the PTSD team met and decided that the 
veteran's diagnosis was, at best, "sub-threshold PTSD."  
The team indicated that the veteran's symptoms were more 
reflective of depression and guilt, as opposed to PTSD.  
Another outpatient psychiatry note dated in October 2004, 
based upon the initial PTSD evaluation in September 2004, 
shows a diagnosis of major depression, recurrent. 

Analysis

After a review of the cumulative evidence, the Board finds 
that service connection for PTSD is not warranted.  As noted, 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. 

In the present appeal, the Board notes that there is no 
clinical diagnosis of PTSD on the basis of any in-service 
traumatic events; and there is no established medical link 
between the veteran's current symptomatology and the claimed 
in-service stressors.  The only evidence of record that the 
veteran has PTSD comes from his own unsubstantiated 
contentions.  The Board notes, however, that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

While the veteran avers that duty overseas, including in 
Vietnam required him to guard body bags, the record only 
confirms a TDY in Okinawa, a non-combat duty station.  
Because the veteran was not engaged in combat, his own 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony (see Zarycki).  The same reasoning applies to 
his claimed meeting of President Kennedy and the altercations 
he was involved in after the president's assassination; that 
is, there must be other credible supporting evidence to 
corroborate his story.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for post- 
traumatic stress disorder, has not been met.  In the absence 
of a current, probative diagnosis of PTSD, the preponderance 
of the evidence is against the claim and there is no need to 
discuss the additional elements necessary to grant service 
connection for PTSD since the first essential criterion is 
not met.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of a 
confirmed PTSD medical diagnosis the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  

In reviewing the claims file, the Board observes that VCAA 
notice sent by the RO in June 2004, failed to notify the 
veteran of the information and evidence necessary to 
substantiate his claim for entitlement to service connection 
for a prostate disorder and impotence, claimed as secondary 
to the prostrate disorder - prior to the initial unfavorable 
agency of original jurisdiction decision on the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, a 
remand of the case is necessary in order to provide the 
AMC/RO the opportunity to afford the veteran proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
send the veteran corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish service connection for a 
prostate disorder and impotence, claimed 
as secondary to a prostate disorder; and a 
disability rating and effective date for 
the issues on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the veteran for any prostate 
disorders and impotence since May 2005.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


